Title: To George Washington from Bryan Fairfax, 14 April 1772
From: Fairfax, Bryan
To: Washington, George



Dear Sir
Leesburg April the 14th 1772

Doctor Savage tells me that it would be very convenient to him, if you cou’d pay the £150, which you have kindly offered to advance for me, and for which I return You Many Thanks, to him or to Mr Montgomerie at the Genl Court, when the Merchants meet, and has desired me to write to you for that Purose if it should be convenient.
I did myself the pleasure to write to you a few days agoe: so that I have nothing further to add but that I am Dr sir Yr most obedt St

Bryan Fairfax

